DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 2/24/2020 and 2/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

a correction unit configured to perform correction in claim 2;
a power supply unit configured to supply power in claims 5, 9 and 10;
and an operation unit configured to allow setting of an operation in claims 5, 9 and 10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2003-035612 by Nukui et al. (“Nukui”) listed in the IDS dated 2/24/2020.

As for claim 1, Nukui discloses a flow rate measurement device for detecting a flow rate of measurement target fluid flowing through a main flow path (Fig. 1), the flow rate measurement device comprising:
a heater (102) configured to heat measurement target fluid;
a plurality of temperature detectors (103, 104) arranged with the heater interposed in between in a flow direction of the measurement target fluid (see Fig. 1), the plurality of temperature detectors being configured to detect a temperature of the measurement target fluid (paragraph [0030] of the English translation); and
a converter (200) configured to convert a difference in outputs of the plurality of temperature detectors into a heat flow rate or a heat quantity of measurement target fluid flowing through the main flow path (paragraphs [0033] and [0043]).

As for claim 2, Nukui discloses that the converter (200) has a correction unit (200) configured to perform correction such that a relationship between a difference in outputs of the plurality of temperature detectors and a heat flow rate or a heat quantity of measurement target fluid flowing through the main flow path becomes a straight line (paragraphs [0033] and [0043]).

As for claims 4 and 7, Nukui discloses:

a display (400) configured to display a heat flow rate or a heat quantity converted by the converter; and
an integrated controller (200) configured to control the flow rate measurement device and the display.

Claims 3, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2003-035612 by Nukui et al. (“Nukui”) listed in the IDS dated 2/24/2020 in view of JP 2002-062178 by Seto (“Seto”) listed in the IDS dated 2/24/2020.

As for claims 3 and 6, Nukui discloses all limitations of the claimed invention
except a second converter and a conversion adjuster as recited.
However, Seto discloses a second converter (102) configured to convert an output of a temperature detector into a volume flow rate of measurement target fluid flowing through the main flow path (paragraphs [0021] and [0027] of the English translation); and
a conversion adjuster (102) configured to adjust a combination of a conversion to a heat flow rate or a heat quantity by the converter and a conversion with the volume flow rate by the second converter, in converting an output of the temperature detector into the heat flow rate or the heat quantity of measurement target fluid flowing through the main flow path (paragraph [0027]).


As for claim 8, Nukui as modified by Seto discloses the flow rate measurement device according to claim 3 (see the rejection of claim 3 above);
a display (Nukui: 400) configured to display a heat flow rate or a heat quantity converted by the converter; and
an integrated controller (Nukui: 200) configured to control the flow rate measurement device and the display.

Claims 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2003-035612 by Nukui et al. (“Nukui”) listed in the IDS dated 2/24/2020 in view of U.S. Patent 6,983,214 issued to Hiraizumi et al. (“Hiraizumi”).

As for claims 5 and 9, Nukui discloses all the limitations of the claimed invention including (for claim 9) the flow rate measurement device according to claims 1 and 2 (see the rejection of claims 1 and 2 above), 
a display (400) configured to display a heat flow rate or a heat quantity measured by the flow rate measurement device;

a power supply unit (implicitly provided) configured to supply power to the flow rate measurement device, the display, and the integrated controller; and
an operation unit (600) configured to allow setting of an operation of the flow rate measurement device from outside the casing.
except a casing as recited.
However, Hiraizumi discloses a casing (2) configured to accommodate a flow rate measurement device (8), a display (LCD, 52), and an integrated controller (34, 44).
Nukui and Hiraizumi include each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the casing, flow measurement device, display and integrated controller by placing the flow measurement device, display and integrated controller of Nukui inside the casing of Hiraizumi as suggested by Figs. 2 and 3 of Hiraizumi, and that in combination, the casing, flow measurement device, display and integrated controller merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow measurement device of Nukui to include the casing as disclosed by Hiraizumi to achieve the predictable result of protecting the flow measurement device, display and integrated controller from the environment.

10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2003-035612 by Nukui et al. (“Nukui”) listed in the IDS dated 2/24/2020 in view of JP 2002-062178 by Seto (“Seto”) listed in the IDS dated 2/24/2020 as applied to claim 3, further in view of U.S. Patent 6,983,214 issued to Hiraizumi et al. (“Hiraizumi”).

As for claim 10, Nukui as modified by Seto discloses all the limitations of the claimed invention including the flow rate measurement device according to claim 3 (see the rejection of claim 3 above), 
a display (Nukui: 400) configured to display a heat flow rate or a heat quantity measured by the flow rate measurement device;
an integrated controller (Nukui: 200) configured to control the flow rate measurement device and the display;
a power supply unit (Nukui: implicitly provided) configured to supply power to the flow rate measurement device, the display, and the integrated controller; and
an operation unit (Nukui: 600) configured to allow setting of an operation of the flow rate measurement device from outside the casing.
except a casing as recited.
However, Hiraizumi discloses a casing (2) configured to accommodate a flow rate measurement device (8), a display (LCD, 52), and an integrated controller (34, 44).
Hiraizumi and the Nukui-Seto combination include each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853